Case: 11-50063     Document: 00511824979         Page: 1     Date Filed: 04/17/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012

                                       No. 11-50063                        Lyle W. Cayce
                                                                                Clerk

HUNT DEVELOPMENT GROUP, L.P., a Texas Limited Partnership,

                                                  Plaintiff - Appellee
v.

DICK CORPORATION, a Pennsylvania Corporation,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:09-CV-313


Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
        We have studied the briefs, heard argument, and reviewed all pertinent
parts of the record. The district court has written a careful and thorough opinion
that correctly decided the issues presented in this appeal. See Hunt Dev. Grp.,
L.P. v. Dick Corp., No. 3:09-CV-313 (W.D. Tex. Aug. 25, 2010) (unpublished).
Consequently, we AFFIRM the judgment of the district court for essentially the
same reasons articulated in its opinion.
        AFFIRMED.

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.